Citation Nr: 0615710	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-28 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, claimed as tinea pedis and jungle rot.

2.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Thomas Odell Rost, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for a chronic skin disorder (claimed as 
tinea pedis and jungle rot) and determined that no new and 
material evidence was submitted to reopen his previously 
denied claim for service connection for PTSD.  Also on appeal 
is a January 2004 RO rating decision that denied his claim 
for service connection for Type II diabetes mellitus.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran and his 
representative if further action is required on his part.


REMAND

In the veteran's timely substantive appeal that was received 
in August 2004, he requested to be scheduled for an in-person 
hearing at the RO before a traveling Veterans Law Judge.  He 
was initially scheduled to appear at the RO in late March 
2006 for the requested hearing.  However, prior to the date 
of the hearing, he moved for his hearing to be rescheduled 
for a later date to accommodate a lengthy period of medical 
hospitalization.  In response, the Board determined that good 
cause had been shown by the veteran and, in May 2006, granted 
his motion to reschedule his Travel Board hearing.  The case 
is therefore remanded to the RO for the following 
development:



Pursuant to the Board's grant of the 
veteran's motion, the RO must place the 
veteran's name on the docket for an in-
person hearing before a Veterans' Law 
Judge at the RO, according to the date of 
his request to be rescheduled for such a 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

